Candler, Justice.
A motion has been, made to dismiss the writ of error . for want of service. The motion has merit. Unless there is an acknowledgment or waiver of service entered upon or annexed to the bill of exceptions, the plaintiff in error must within ten days after it is signed and certified by the trial judge serve a copy thereof on the opposite party or his counsel, and endorse upon or annex thereto a return of such service; and they alone are parties defendant in this court who are thus served. Code i 6-911; West Lumber Co. v. Harris, 204 Ga. 343 (50 S. E. 2d 15). In this case, as the record reveals, there is neither an acknowledgment nor a waiver of service entered upon or annexed to the bill of exceptions, nor service of the bill of exceptions as required by statute. As to this the record is entirely silent. Hence, this court has no jurisdiction of the cause, and the motion to dismiss the *233writ of error will be sustained. South Side Atlanta Bank v. Anderson, 200 Ga. 322 (37 S. E. 2d 404), and citations. And a different ruling is not required in the case at bar by an attempt which the plaintiff in error made to comply with the new rule of practice and procedure enacted in 1946 (Ga. L. 1946, pp. 726, 735; Code, Ann. Supp., § 6-908.1), requiring the judge, before certifying the bill of exceptions, to provide for reasonable notice to the opposite party or his counsel and thus afford an opportunity to be heard on the question as to whether or not the proposed bill of exceptions is correct and complete; and this is true because full compliance with the new rule of 1946 does not dispense with the necessity of serving the bill of exceptions after approval by the trial judge. West Lumber Co. v. Harris, supra.
Submitted November 10, 1953
Decided November 12, 1953.
Bussell G. Turner, for plaintiff in error.
Wm. F. Lozier, Emory J. Kinar, Poole, Pearce & Hall, contra.

Writ of enor dismissed.


All the Justices concur, except Duckworth, C. J., not participating.